Campbell, J.,
delivered the opinion of the court.
On the 30th of March, 1872, defendant in error was a passenger on the cars of plaintiff in error from Yicksburg to Jackson, and when the train'he was on came within two or three miles of' Jackson it was stopped by a wrecked freight train on the track. After some delay it was announced that all who desired to-go could do so by walking around the obstructions to a train beyond them, being, as it was found, a distance of 900 or 1,000-feet from the train on which defendant in error was. The night was dark and rainy, and the ground was wet and slippery. It-was about midnight. The ground to be walked over was nearly level, but there was a considerable pile of wood thrown from the cars, which had to be passed over, and there was, not. far from the train on the Jackson side of the wreck, a ditch or-ravine some three feet deep and a few feet wide, which had to be crossed by passengers, and over- this was laid one or more-planks, but of what width or how many is not shown. The route to be traversed by passengers from one train to the other-had been inspected by the conductor, and was regarded by him as entirely safe. He caused a fire to be built of pine, not very far from the crossing of the ditch, and there were many lanterns in the hands of different employes scattered about. One witness says there were twelve lanterns lighted. The conductor was not far from the pile of wood, with his lantern so held as to light persons over it. There was no person stationed at the crossing of the ditch aforesaid, nor was there any light placed there, nor any special warning given of the ditch or-the means of crossing. There were some thirty passengers,, and all crossed in safety except defendant in error, who fell in crossing and broke his leg, from which he suffered much, pain, as well as loss of time, and incurred considerable expense. The conductor of the passenger train, and all the employes, on that train, as well as those in charge of the wrecked train, were competent, skillful, and prudent, and testified that those on the passenger train did everything in their power' to promote the safe passage of persons around the wreck to the train which *206was to carry them to Jackson, and, besides the employés con.nected with the several trains mentioned, there were about twenty-five extra hands engaged in assisting to make the transfer of passengers and baggage from one train to the other.
Upon this state of facts the action of defendant in error ■against plaintiff in error for damages for the injury he sustained, as related above, was tried, and resulted in a verdict in his favor for $1,000.
The first instruction given for plaintiff below is liable to •criticism, but we do not think it could have misled the jury. 'The other instructions for plaintiff are free from objection, and ■exceedingly liberal instructions were given for defendant below, .and, in our opinion, plaintiff in error cannot justly complain of the instructions as ¿1 whole. The case was properly made to turn on the question whether there was any want of due 'jare on the part of the servants of plaintiff in error in effecting 'the proposed transfer of the passengers from one train to the ■ other. This question was fairly submitted to the jury, which took a very just view of the matter, and rendered a verdict for plaintiff for a moderate sum. The conductor of the tram failing to place a person with a light at the crossing of the ■ditch spoken of, or to give warning of it, or to take some means to guard passengers against injury from the extra hazard ■to which they were exposed in crossing, was properly regarded by the jury as negligence, making the company responsible for damages for any injury suffered by a passenger in crossing. 'The conductor recognized the necessity for lights, and the propriety of placing himself, with his hand-lamp, to assist passengers over the pile of wood ; but, although he had at hand a large number of extra employés, and as many as twelve lighted lamps, he neglected to place one at the crossing of the Eitch, where it was so much needed.
The judgment is affirmed.